81136: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26874: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81136


Short Caption:SMITH (KEITON) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A787573Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/31/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKeiton SmithAllen Lichtenstein


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/05/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/05/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-17015




05/05/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days. (SC)20-17018




05/07/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)20-17344




05/11/2020Docketing StatementFiled Docketing Statement. (SC)20-17757




06/01/2020Order/ProceduralFiled Order Directing the Filing of Case Appeal Statement and Transcript Request Form. Appellant's Case Appeal Statement and Transcript Request Form due: 7 days. (SC).20-20550




06/02/2020Transcript RequestFiled Certificate of No Transcript Being Requested. (SC)20-20818




06/02/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-20819




08/06/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 16, 2020.  (SC)20-29051




09/16/2020BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED ON 9/17/2020) (SC)


09/16/2020AppendixFiled Appendix to Opening Brief. Vol. 1 and Vol. 2  (SC)20-34179




09/17/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)20-34241




09/17/2020BriefFiled Appellant's Opening Brief. (SC)20-34307




10/16/2020Notice/IncomingFiled Notice of Appearance.  Chief Deputy District Attorney Jonathan E. VanBoskerck Appearing as Counsel for Respondent.  (SC)20-37984




10/16/2020MotionFiled Motion for Enlargement of Time to File Respondent's Answering Brief.  (SC)20-37985




10/19/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: November 16, 2020. (SC).20-38238




11/16/2020BriefFiled Respondent's Answering Brief. (SC).20-41722




11/16/2020AppendixFiled Respondent's Appendix Vol. 1. (SC).20-41723




11/16/2020MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC).20-41724




11/30/2020Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report. Respondent's unopposed motion to direct the district court clerk to transmit a copy of the presentence investigation report in this matter is granted. Presentence Investigation Report due: 14 days. (SC)20-43321




12/02/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 30, 2020. (SC)20-43538




12/11/2020Notice of Appeal DocumentsFiled Documents from District Court Clerk, Presentence Investigation Report. (SEALED) A-19-787573-W. (SC)


12/30/2020BriefFiled Appellant's Reply Brief. (SC)20-46979




12/31/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/05/2021MotionFiled Respondent's Motion to Strike Reply Brief. (SC)21-00302




01/15/2021Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion to strike appellant's reply brief.  The motion is denied.  (SC)21-01388




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26874




10/11/2021RemittiturIssued Remittitur. (SC)21-29125




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29125





Combined Case View